PER CURIAM.
We reverse the summary judgments entered in favor of the appellees, defendants below, because there exists a genuine issue of material fact as to whether the lack of a device either to enable the operator of a crane to see persons behind and below the crane’s cab or to audibly warn persons located in the immediate vicinity of the cab of the imminent rotation of the cab constitutes a defective condition which was a proximate cause of the death of the plaintiff’s decedent. See West v. Caterpillar Tractor Co., 336 So.2d 80 (Fla.1976); Cox v. R.O. Corp., 470 So.2d 790 (Fla. 3d DCA 1985); Martinez v. Clark Equipment Co., 382 So.2d 878 (Fla. 3d DCA 1980).
Reversed and remanded.